Citation Nr: 0715618	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  02-15 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for the 
residuals of a gunshot wound to the right forearm, Muscle 
Group VII, fractured ulna, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, which denied the 
benefit sought on appeal.  The veteran perfected an appeal 
from that decision to the Board. 

In an October 2004 decision, the Board denied the claim for 
an increased disability rating.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in an August 2005 order, granted a 
joint motion for remand.  By that order, the Court vacated 
the Board's October 2004 decision and remanded the case to 
the Board for compliance with the terms of the joint motion.

In September 2005, the Board remanded the case to the RO for 
additional development.  Subsequently after the RO returned 
the case to the Board, in March 2006 the Board remanded the 
case to the RO for further development.

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. § 20.900 (c) 
(2006). 


FINDINGS OF FACT

The service-connected residuals of a gunshot wound to the 
right (dominant) forearm, Muscle Group VII, fractured ulna, 
are not shown to be productive of: impairment of the radius 
or ulna with nonunion of either; any significant limitation 
of motion of the elbow or ankylosis of the wrist; impairment 
of pronation with motion lost beyond the last quarter of the 
arc; more than moderate muscle injury impairment; diseases of 
the peripheral nerves; or scars that are deep, unstable, 
painful, extensive, symptomatic, or that limit function.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected residuals of a gunshot wound to the right 
forearm, Muscle Group VII, fractured ulna, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 5205, 5206, 5207, 5208, 5209, 5210, 5211, 5212, 5213, 
5214, 5215, 7801, 7802, 7803, 7804, 5307 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in August 
2005, October 2005, and May 2006.  In those letters the RO 
informed the veteran of the types of evidence needed in order 
to substantiate his claim on appeal for a higher disability 
rating.  VA has also in effect informed the veteran of the 
division of responsibility between the veteran and VA for 
obtaining that evidence, and VA requested that the veteran 
provide any information or evidence in his possession that 
pertained to such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is mooted by the 
denial of the claim as decided below.   

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
and post-service medical records; and testimony given and 
statements made in support of the veteran's claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.
 
II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2006).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

For cases in which entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.   Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2006); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
 
A veteran is entitled to compensation for each separate and 
distinct manifestation attributable to the service connected 
disease or injury.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Where there is 
separate and distinct symptomatology of a single condition it 
should be separately rated.  

However, a claimant may not be compensated twice for the same 
symptomatology, as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding contrary to the provisions of 38 C.F.R. 
§ 4.14.  Thus cases in which the symptomatology of a 
condition is duplicative or overlapping with symptomatology 
of another condition, it may not receive a separate 
evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's service-connected residuals of a gunshot wound 
to the right forearm, Muscle Group VII, fractured ulna, is 
currently evaluated as 10 percent disabling under criteria 
for rating the musculoskeletal system, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5211.  Use of this code reflects 
consideration of orthopedic disorder as the predominant 
residuals of the service-connected gunshot wound to the right 
forearm, Muscle Group VII, fractured ulna.  

Under Diagnostic Code 5211, impairment of the major 
(dominant) ulna with malunion or bad alignment warrants a 10 
percent disability rating.  Nonunion in the lower half 
warrants a 20 percent rating.  If there is nonunion in the 
lower half, with false movement, without loss of bone 
substance or deformity, a 30 percent rating is warranted.  A 
maximum rating of 40 percent rating is warranted if there is 
nonunion in the lower half, with false movement, with loss of 
bone substance or deformity (one inch or more) and marked 
deformity.

Other musculoskeletal system rating criteria relevant to the 
elbow, forearm and wrist are discussed as applicable below.  
38 C.F.R. § 4.71a, Diagnostic Codes 5205-5215.  In this 
regard, the Rating Schedule provides that traumatic and 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2006).  Limitation of motion must be objectively confirmed 
by findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent). Id.
 
The original injury included a perforating shell fragment 
wound of the right forearm, with a through-and-through wound 
involving Muscle Group VII.
Thus the service-connected residuals of a gunshot wound to 
the right forearm, Muscle Group VII, fractured ulna, must 
also be evaluated with consideration of diagnostic criteria 
for rating muscle injuries.  See 38 C.F.R. § 4.73.  

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions. 38 C.F.R. § 4.55(a) (2006).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions, including three 
muscle groups for the forearm and hand (diagnostic codes 5307 
through 5309).  38 C.F.R. § 4.55(b).

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  38 
C.F.R. § 4.56(a) (2006).  

A through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. 38 C.F.R. § 4.56(b) (2006).  For VA rating 
purposes the cardinal signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  Evaluation of muscle 
injuries as slight, moderate, moderately severe, or severe, 
is based on the type of injury, the history and complaints of 
the injury, and objective findings.  38 C.F.R. § 4.56(d).

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  Id.

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrisation.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  Id.

The veteran's service-connected residuals of a gunshot wound 
to the right forearm, Muscle Group VII, fractured ulna, 
implicates the diagnostic criteria for rating Muscle Group 
VII, 38 C.F.R. § 4.73, Diagnostic Code 5307.  This diagnostic 
code provides criteria for evaluating a disability in Muscle 
Group VII.  The function of Muscle Group VII is to affect the 
flexion of the wrist and fingers.  These are muscles arising 
from internal condyle of the humerus: flexors of the carpus 
and long flexors of fingers and thumb; and pronator.

Under Diagnostic Code 5307, a 10 percent disability rating is 
assignable for moderate impairment of the dominant upper 
extremity.  A 30 percent rating is assignable if there is 
medical evidence productive of moderately severe impairment.  
Severe impairment must be shown to warrant a 40 percent 
rating, which is the maximum assignable under that code.   

Service medical records show that the veteran was wounded in 
action, receiving a gunshot wound (perforating wound) of the 
right forearm, which also resulted in a complete compound 
comminuted fracture of the lower 1/3rd of the right ulna.  
The wound was dressed and treated with sulfa.  Then at a 
field hospital he underwent debridement of the perforating 
wound, and was treated with penicillin, and application of a 
cast.  At that time he also underwent treatment for another 
wound, a perforating wound of the chest.  Treatment of that 
wound included debridement and an operation to remove a 50 
caliber shell located posteriorly at the level of the 11th 
rib.  

A treatment record approximately one week later in March 1945 
contains a notation of "post op slight."  A treatment note 
in early April 1945 noted that the arm was healed and the 
cast was to be discarded.  Later that month, a treatment 
provider noted that the arm was responding to physical 
therapy.  Treatment records in June 1945 show that the 
veteran was still convalescing from the February 1945 
injuries.  

The report of a January 1946 examination prior to discharge 
shows that the veteran reported having a compound fracture, 
right wrist, with complaints of numb feeling on the right 
side subsequent to the injury.  On examination, the examiner 
made findings of a traumatic scar of the right wrist.  On 
examination of the musculoskeletal system, the examiner made 
findings that there were no defects. 

During a December 1946 VA examination, the veteran reported 
complaints that the right wrist tired easily and seemed weak.  
On examination of the nervous system no abnormal findings 
were made with respect to the right upper extremity.  The 
report contains findings with respect to residuals of gunshot 
wounds, of scars on either side of the right forearm about 
two inches above the wrist-entrance and egress of bullet.  
There was no limitation of motion of the wrist , but there 
was slight weakness of the wrist.  Consistent with these 
findings, the diagnosis was that there were scars of either 
side of the right forearm two inches above the wrist; which 
were well healed and resulting in slight weakness of the 
right wrist.

The recent relevant medical evidence consists primarily of 
recent VA examination reports associated with the current 
claim.  During an October 1999 VA examination, the examiner 
noted a slightly curved one-half inch scar on the dorsum of 
the right wrist over the ulna about two inches from the ulnar 
styloid; and a slightly curved one-half inch scar (the exit 
wound) on the volar surface at about the same level.  Based 
on discussion with the veteran, the examiner noted there was 
very little pain associated with these scars.  

On range of motion study, the elbow showed extension to zero 
degree; flexion to 150 degrees; supination to 80 degrees; and 
pronation to 60 degrees.  The wrist showed dorsiflexion to 40 
degrees; palmar flexion to 30 degrees; radial deviation to 10 
degrees; and ulnar deviation to 10 degrees.  The examiner 
noted that there were no retained metal portions; and 
therefore no obvious problem related to the bony substance in 
the area of the injuries to require further X-ray 
examination.  The report indicates a diagnosis of a through-
and-through wound, missile, distal right forearm. 

During a November 2000 VA examination the examiner noted that 
the veteran was right handed.  The veteran indicated that he 
had been able to work since service without difficulty in a 
job requiring full mobility and use of both upper 
extremities,; and he did not retire due to residuals but 
rather due to his age.  On examination, the veteran was able 
to dress and undress normally.  Pressure on the scars did not 
elicit expressions of pain.  The right shoulder demonstrated 
a full range of motion with forward elevation to 180 degrees, 
abduction to 130 degrees and internal and external rotation 
both to 90 degrees.  The right wrist demonstrated ulnar 
deviation to 35 degrees; radial deviation to 20 degrees; 
dorsiflexion to 70 degrees and palmar flexion to 80 degrees.  
The report contains a diagnosis of (1) scar residuals of 
wounds; (2) subjective residual of pain; and (3) mild 
limitation of motion of the right wrist.

VA outpatient treatment records from October 2000 to August 
2001 do not show treatment for the service-connected right 
wrist disability.

During a November 2001 VA examination the veteran reported 
having some pain in the right wrist region.  On physical 
examination, the examiner noted there was a residual scar on 
the right wrist that was approximately two inches in length.  
The scar was nontender, mobile and not adherent to the 
underlying tissue. There was some mild depression on the 
right ulnar bone above the wrist. Wrist flexion was from 0-60 
degrees, extension was 0-50 degrees.  Ulnar deviation on the 
right was from 0-25 degrees, radial deviation was from 0-15 
degrees on the right.  There was no evidence of weakness or 
fatigability of the right hand.  X-ray examination showed 
marked narrowing of the joint space with associated sclerosis 
of the joint surfaces of the wrist joint.  The report 
contains an impression of moderate degenerative joint disease 
of the wrist joint.

In a February 2002 addendum to the November 2001 VA 
examination, the examiner noted that pronation and supination 
of the arm was from 0 to 90 degrees.  The examiner further 
stated that the veteran had relatively preserved range of 
motion in pronation and supination.  The examiner opined that 
degenerative joint disease of the right wrist was secondary 
to residuals of the gunshot wound of the right wrist region.

During the hearing in December 2002, the veteran testified 
that his wrist was weak and fatigued easily; and that 
repeated motions would cause pain or cause the wrist to lock 
up in a claw like grip.

VA outpatient treatment records from July 2000 to March 2004 
do not show complaints or treatment for the veteran's 
service-connected right wrist disability.

During a March 2004 VA examination for joints, the veteran 
reported that he had no problems with his joints until about 
four or five years ago, when he started having pain in the 
forearm, which was becoming progressively worse.  On 
examination, there were two small scars-one on the top and 
one on the bottom-of  the right forearm, each measuring 2-3 
centimeters in length.  There was no bone impairment.  The 
veteran had full range of motion of the wrist and hand.  He 
had full sensation to sharp and dull; and active reflexes in 
both forearms. The veteran reported that he had periods of 
flare-up when he overuses the forearm.  He reported that he 
would get pain, stiffness and swelling with overuse of the 
arm.  He took mild pain medication and applied heat to the 
arm during flare-ups.  He has had no surgery to the forearm 
except for that originally performed at the time of the 
injury.  

On range of motion studies, elbow flexion was from 0 to 145 
degrees, with pain from about half-way.  Repeated motion 
caused him to lose degrees of flexion.  Forearm supination 
was from 0 to 85 degrees; forearm pronation was from 0 to 80 
degrees.  The veteran reported that the joint was painful on 
motion daily; repetitive use caused more pain; and flare-ups 
causes more pain.  

Wrist dorsiflexion was to 70 degrees for both wrists; palmar 
flexion was from 0 to 80 degrees; wrist radial deviation was 
20 degrees; and ulnar deviation was to 45 degrees.  The 
veteran reported that flare-ups caused more pain, and 
repetitive use causes more pain daily.  

The veteran had full sensation to sharp and dull of both 
forearms, wrists, and hands; and he had good active 
circulation with no open areas.  

X-rays of the right forearm showed a healed fracture of the 
distal ulna. There was no acute fracture or dislocation.  
Degenerative changes were seen at the wrist and the radial 
carpal joint with some widening of the scapholunate joint.  
The impression was that there was no acute bony injury of the 
right forearm; previous fracture of the distal ulna was well-
healed; and degenerative changes of the wrist.

During a March 2004 VA neurological examination, motor 
examination revealed no significant muscle atrophy in the 
intrinsic muscles on the right hand when compared to the 
left.  The intrinsic hand muscles were relatively well 
preserved along with strength.  There was pain, which limited 
grip strength to 4/5 on the right compared to the left side.  
Otherwise, strength on the right upper extremity was 5/5 
compared with 5/5 on the left.  Sensory examination revealed 
completely intact primary sensory modalities, even in the 
right hand, with very good sensation over the ulnar 
distribution in the right hand.  On testing for coordination, 
the veteran had intact finger-to-nose and rapid alternating 
movements testing.  Reflexes were 1/4, bilaterally.  

The report contains the following diagnosis.  There was no 
evidence of any specific nerve injury.  The ulnar nerve and 
median nerve function were intact, along with the radial 
nerve function in the hand. The primary problem was pain 
involving the area of the distal forearm in the wrist and in 
the hand.  

A March 2004 VA examination for muscles shows that the 
veteran reported complaints of persistent pain in the right 
wrist and difficulty with grip due to pain in the right hand.  
He had no fixed sensory loss, and there was no weakness 
involving the upper arm or forearm.  The report contains 
examination findings and diagnosis essentially the same as in 
the March 2004 VA neurological examination report.

During an October 2005 VA examination, the veteran reported 
that he was right-hand dominant.  He reported complaints of 
having stiffness and fatigue in the right hand, particularly 
after doing repetitive activities.  He reported that he took 
no pain  medications for this, and that there was no 
significant history of flares.  He reported that his simple 
activities of daily living were unimpaired, and he was able 
to do these with the right hand.  

Examination revealed a diminished right handgrip strength of 
4 or 5.  On range of motion study, in degrees, wrist 
extension was from 0 to 30; wrist flexion was from 0 to 35; 
ulnar deviation was from 0 to 25; radial deviation was from 0 
to 25.  With repetitive use, there was no additional loss of 
range of motion due to pain, fatigue, weakness, or 
incoordination.  There was no instability of the right wrist 
joint.  The veteran did complain of some pain around the 
wrist after repetitive range of motion.  Range of motion was 
limited by pain.  The right ulna bone was normal.  There was 
no gross deformity.  There was no atrophy in the forearm or 
extensor muscles of the right forearm.  There is no 
ankylosis.

There was no significant history of flare, and no elbow pain.  
There is no loss of range of motion of the elbow.  Range of 
motion of the elbow was from 0 to 135 degrees.  Pronation was 
from 0 to 90 degrees.  Supination was from 0 to 90 degrees of 
the right elbow with no loss of range of motion due to pain, 
fatigue, weakness or incoordination.  

The report contains the following impression.  Gunshot injury 
to the right forearm with residual symptoms described above.  
X-rays of the right wrist show degenerative joint disease.  
The examiner opined that arthritis in the right wrist should 
be considered secondary to the injury to the ulnar bone or 
fractured ulnar bone due to the gunshot injury.  The examiner 
opined that the right wrist and forearm region fatigue was 
moderate in severity; weakness is mild; and coordination is 
not impaired.

In May and October 2006 addendums to the October 2005 VA 
examination, the examiner clarified that the service-
connected right wrist disability involved Muscle Group VII.  
The examiner opined that the muscle dysfunction was moderate 
in severity-causing moderate loss of power, weakness, 
lowered threshold of fatigue, pain impaired coordination and 
uncertainty of movement.  The examiner further opined that X-
rays of the right wrist showed degenerative joint disease.   

In summary, a review of the record regarding the veteran's 
right arm symptomatology shows no evidence productive of 
impairment of the ulna with malunion or bad alignment as 
required to warrant a 20 percent rating under Diagnostic Code 
5211.  During the March 2004 VA examination, X-rays of the 
right forearm showed a healed fracture of the distal ulna.  
Degenerative changes were seen at the wrist and the radial 
carpal joint, with some widening of the scapholunate joint, 
but there are no findings of malunion or bad alignment of the 
ulna.  At the October 2005 VA examination, the examiner 
opined that the right ulna bone was normal and there was no 
gross deformity.

Other pertinent criteria have been considered with respect to 
evaluation of the musculoskeletal system.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5205-5210; 5212-5215.  However, the most 
recent VA examination showed elbow flexion motion of 0 to 145 
degrees.  Therefore, an increased disability rating under 
Diagnostic Codes 5205, 5206 or 5207 is not for warranted, as 
there is no evidence of ankylosis or flexion is limited to 90 
degrees or extension limited to 75 degrees.  Additionally 
since flexion is not limited to 100 degrees with extension 
limited to 45 degrees, Diagnostic Code 5208 is not for 
application.  Further, the evidence of record does not show 
nonunion of the radius and ulna, with flail false joint; or 
impairment of the radius with nonunion in the upper half.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5210, 5212.  There is 
also no evidence of impairment of supination, or pronation  
with motion lost beyond the last quarter of the arc so as to 
warrant a 20 percent rating under Diagnostic Code 5213.  The 
medical evidence also does not show ankylosis of the wrist.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5214.

With respect to the evaluation under criteria for rating 
muscle injuries, the evidence shows that the initial injury 
went through-and-through the right forearm, Muscle Group VII.  
The wound appears to have healed fairly quickly, and the 
fracture was healed enough in approximately a month (early 
April 1945) that the cast was to be removed at that time.  By 
January 1946, an examiner made findings that there were no 
musculoskeletal system defects.   

This type of injury is consistent with the history of a 
moderate, but not moderately severe, muscle injury under 38 
C.F.R. § 4.56(c)(d)(2).  Notably, there was no prolonged 
hospitalization for treatment of the right arm injury, and no 
prolonged infection of wound.  Post service medical 
evaluations do not reflect more than moderate impairment of 
Muscle Group VII functions.  
 
Most recently, VA examination in October 2005 demonstrated 
that there was no atrophy in the forearm or extensor muscles 
of the right forearm.  In addendums to that examination, the 
examiner opined that the muscle dysfunction was moderate in 
severity-causing moderate loss of power, weakness, lowered 
threshold of fatigue, pain impaired coordination and 
uncertainty of movement.  Examination in October 2005 found 
only slight (less than to a compensable level) limitation of 
wrist and forearm motion (See 38 C.F.R. § 4.71a, Codes 5206, 
5207, 5215), and slight decrease in right hand grip strength. 
There is no muscle atrophy noted.  Therefore,  more than 
moderate Muscle Group VII disability is not shown, and a 
rating in excess of 10 percent under Diagnostic Code 5307 is 
not warranted.
 
The Board has also considered whether and increased rating 
under alternate or additional criteria is warranted.  
Significantly, 38 C.F.R. § 4.55 provides that a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions. In any case, as reflected in 
the March 2004 VA neurological examination, there is no 
evidence of any specific nerve injury condition.  Relevant 
nerves were intact.  Thus, there is no medical evidence that 
would warrant a separate rating under diagnostic criteria for 
evaluating diseases of the peripheral nerves.  See 38 C.F.R. 
§ 4.124a.  

Separate evaluations are not warranted based on limitation of 
motion and muscle injury criteria.  Diagnostic Code 5307 
contemplates limitation of function resulting from damage to 
Muscle Group VII, i.e., those muscle groups which affect the 
functioning of the wrist and fingers.  Thus, to compensate 
the veteran based on both limitation of motion and function 
caused by muscle injury and by joint impairment would clearly 
violate the rule against pyramiding.  See 38 C.F.R. § 4.14 
(2006). Since the 10 percent rating under 38 C.F.R. §§ 4.71a 
and 4.73 includes consideration of the factors enumerated in 
38 C.F.R. §§ 4.40, 4.45, and 4.59, no further evaluation is 
warranted on those bases.

The residuals of a gunshot wound to the right forearm, muscle 
group VII, fractured ulna, include two scars, and 
consideration must be given as to whether these scars warrant 
a separate compensable rating.  Significantly, the scars are 
not on the head, face, or neck.  The two scars are not 
superficial and unstable, and not painful.  Furthermore, 
there is no medical evidence or assertion that the two scars, 
in and of themselves, cause any limitation of motion or 
function.  While the scars represent a deep, through and 
through penetration, the area is not more that 5.25 square 
inches (3.5 inches x 1.5 inches).  Consequently, a separate 
compensable rating for scars under 38 C.F.R. § 4.118, 
Diagnostic Codes 7801- 7805 is not warranted.  

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  It follows that 
there is not such a balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination on the issue. 38 U.S.C.A. § 5107(b).

The Board has also considered whether the veteran's residuals 
of a gunshot wound to the right forearm, Muscle Group VII, 
fractured ulna, presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this regard, 
the Board notes that the veteran's disability has not been 
shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  At the most recent VA examination, the veteran 
reported that he was unimpaired in simple activities of daily 
living, which he was able to do with his right hand; and the 
examiner opined that the muscle dysfunction was moderate in 
severity.

Therefore, the Board finds that the criteria for submission 
for consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. § 
3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 20 percent for the service-
connected left knee disability.


ORDER

A disability rating in excess of 10 percent for residuals of 
a gunshot wound to the right forearm, Muscle Group VII, 
fractured ulna, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


